Title: To James Madison from Evan Jones, [10 August] 1801
From: Jones, Evan
To: Madison, James


[New Orleans, 10 August 1801]
… A great number of American citizens, especially seamen, and boatmen from the Ohio, die here yearly, for want of a Hospital into which they might be put and taken care of—not that they are refused admittance into the Spanish poor-hospital, but that building is by much too small for the purpose. No public house of any reputation will take them in, and consequently they lie in their ships or Boats, or get into wretched cabins, in which they die miserably, after frequently subjecting the humane among their countrymen to much trouble and expense.

Will not this be an object, Sir, worthy the attention of the Government of the United States? and might not a fund be easily established for the preservation of those poor people by imposing a light tax upon every vessel and boat that comes in, as well as upon every seaman and boatman?
About two hundred vessels have entered here from sea, during a twelve month past, and allowing eight men only to each, it makes 1600. Perhaps from 350 to 400 boats have come down from the Ohio &c. during the same time, and allowing four men to each, it would make about an equal number of men. A small sum from each, added to something from every vessel and boat, would probably produce a capital equal to the exigency.…
 

   Partial Tr, two copies (DNA: RG 46, President’s Messages, 7A-E2; and DNA: RG 233, President’s Messages, 7A-D1). Headed “Extract of a Letter from Evan Jones Esqr. to the Secretary of State, dated New Orleans 10 August 1801.” Jefferson transmitted the extract to Congress along with other documents on 24 Feb. 1802 (see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Commerce and Navigation, 1:490–94).


   Charity Hospital, which had been built in 1785 with a twenty-four-bed capacity, was poorly maintained during this period. Congress enacted legislation on 3 May 1802 to establish and fund a marine hospital in New Orleans (John Duffy, ed., The Rudolph Matas History of Medicine in Louisiana [2 vols.; Baton Rouge, 1958–62], 1:252; Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 721, 1142, 1163, 1164, 1174, 1294; U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:192–93).

